—In an action to recover damages for personal injuries and wrongful death, the plaintiffs appeal from so much of an order of the Supreme Court, Kings County (Schneier, J.), dated December 11, 1998, as denied their motion for further discovery.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court may, in its discretion, grant permission to conduct additional discovery after the filing of a note of issue and certificate of readiness, where the moving party demonstrates that unusual or unanticipated circumstances developed subsequent to the filing which require additional pretrial proceedings to prevent substantial prejudice (see, 22 NYCRR 202.21 [d]). Here, however, the plaintiffs failed to offer sufficient evidence of such circumstances which would justify the further discovery requested. Altman, J. P., H. Miller, Schmidt and Smith, JJ., concur.